Citation Nr: 1009915	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-39 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado & Seattle, Washington


THE ISSUES

1. Entitlement to service connection for major depressive 
disorder, also reported as a mood and anxiety disorder.

2. Entitlement to service connection for residuals of a back 
disorder.

3. Entitlement to service connection for a sinus disorder.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1985 to February 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

Originally, the Veteran's claim on appeal included the denial 
of service connection for a skin disorder in the groin area.  
During the pendency of the appeal, in a rating decision in 
January 2010, the RO in Seattle Washington granted service 
connection for the skin disorder and assigned a 
noncompensable, or zero percent, rating, effective the date 
VA received the claim.  As the Veteran has not initiated an 
appeal of the noncompensable rating, the claim has not been 
developed for appellate review by the Board.  The Veteran 
does have the remainder of the one-year period from January 
2010, to file a notice of disagreement to initiate an appeal 
of the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for major depression 
disorder (also reported as a mood and anxiety disorder), 
residuals of a back disorder, and a sinus disorder.

The Veteran's service treatment records indicate the Veteran 
sought counseling in October 1986 for what was described as 
personal problems.  A note specifically states there were 
further details in separate mental health records for the 
Veteran.  The mental health records were not associated with 
the Veteran's regular service treatment records.

In March 2006, VA requested the mental health records 
directly from Vandenburg Air Force Base for the period from 
September 1986 to December 1986.

In May 2006, VA received a response from Vandenburg that no 
mental health records existed for the Veteran.  Although the 
RO has made a finding of unavailability of the treatment 
records and so notified the Veteran, under the duty to 
assist, VA will make as many requests as are necessary to 
obtain relevant records from a Federal department unless VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  38 
C.F.R. § 3.159 (West 2002 & Supp. 2009).  There has been no 
attempt to ascertain whether these records may now be stored 
at the appropriate central archives.

In November 2005, the Veteran's private therapist, Anne J. 
McBean of the University of Minnesota, wrote a letter 
connecting the Veteran's current mental disorders to service, 
specifically to the problems that resulted in the Veteran 
seeking counseling in October 1986.  The therapist indicated 
that she had been treating the Veteran since 2002.

There has been no attempt by VA to obtain these records.  A 
complete set of those records would appear to be pertinent to 
the current appeal.  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009).  This duty includes obtaining pertinent medical 
records identified by a veteran. 38 U.S.C.A. § 5103A(b) (West 
2002 & Supp. 2009).  However, the Veteran is put on notice 
that because such records are private, and VA may not obtain 
them without his expressed written consent, his cooperation 
is required for this development to be afforded him.  In the 
alternative, the Veteran retains the right to obtain such 
evidence and submit it to VA directly.

VA records indicate the Veteran was hospitalized at the VA 
St. Cloud facility regarding his major depression disorder 
but those records are not part of the claims file.  VA is 
therefore on notice of records that may be probative to the 
claim.  See Robinette v. Brown, 8 Vet. App. 69, 80 (1995).  
Under the duty to assist, the medical records need to be 
obtained. 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2009); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA treatment 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Also in service, the Veteran sought treatment in September 
1985 and June 1987 for back pain.  In addition, the Veteran 
listed constant lower back pain in his separation examination 
in February 1988.  

In an October 2005 VA examination, the examiner stated an 
opinion as to whether any current back disorder is related to 
service is speculative because of the lack of documentation 
of such a problem in the service treatment records.  There is 
no mention whether the examiner considered the treatment in 
September 1985 and June 1987 and the Veteran's report of 
chronic back pain upon separation or overlooked it.

Similarly, the Veteran sought treatment in service in 
February 1985 for nasal congestion which was diagnosed as a 
eustachian tube dysfunction.  In addition, the Veteran listed 
a runny nose as a current problem in his separation 
examination in February 1988.  

In the same VA examination of October 2005 that evaluated the 
back disorder, the examiner stated an opinion as to whether 
any current sinus disorder is related to service is 
speculative because of the lack of documentation of such a 
problem in the service treatment records.  There is no 
mention whether the examiner considered the treatment in 
February 1985 and the Veteran's report of a potential sinus 
disorder upon separation and still considered an opinion 
speculative or whether this service treatment was overlooked.

The Veteran has sought regular medical care and treatment at 
VA, but reference has been made to the Veteran receiving 
medical treatment before seeking care at VA.  It is unknown 
to the Board if this prior medical treatment related to 
either the back disorder or the sinus disorder.  Those 
records would appear to be pertinent to the current appeal 
and a remand is required to obtain those treatment records.

VA is also obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  VA's 
duty to assist includes providing a medical examination 
and/or obtaining a medical opinion when such an examination 
becomes necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (d) (West 2002 & Supp. 2009).  Although the RO had 
obtained an opinion concerning a nexus between the Veteran's 
service and current mental health disability, the Board 
believes a new examination is required under the duty to 
assist so the examiner can consider any new evidence that has 
been developed.  The same reason applies to the other two 
disabilities and the examiners should also comment on whether 
the documented service treatment is connected to the 
Veteran's current back and sinus disorders.

Accordingly, the case is REMANDED for the following action:

1. Ask the proper Federal custodian of 
the records for service mental health 
records of the Veteran.

2. Contact the Veteran and request he 
identify and provide the complete names 
and address of any private care 
providers, as well as the approximate 
dates of treatment for his back and 
sinus, including a "Dr. Gall, Fairview 
Clinic."  VA should also obtain the 
records of Anne J. McBean, licensed 
psychologist, of the University of 
Minnesota, at Suite 180, 1300 South 2nd 
Street, Minneapolis, MN 55454.

Inform the Veteran of the need to 
complete VA Form 21-4142 for any private 
medical care providers who may possess 
additional records.  

After securing any necessary 
authorizations or medical releases, 
request and associate with the claims 
file any additional medical treatment 
reports from all sources identified whose 
records have not previously been secured.  
Also, notify the Veteran that he may 
obtain the relevant evidence himself and 
send it to VA.  If any medical treatment 
records indicated by the Veteran are not 
available, or he fails to authorize VA to 
obtain them on his behalf, that fact 
should be noted for the claims file.  If 
the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e). 

3. After the record development is 
completed, schedule the Veteran for a VA 
mental health examination with a 
different examiner than the examiner from 
the December 2005 examination and 
ascertain the nature and etiology of all 
disorders that may be present.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records and offer comments and 
an opinion as to whether the Veteran has 
a current mental health disorder that is 
causally or etiologically related to 
symptomatology shown in the Veteran's 
service treatment records in October 
1986, or to any other documented incident 
of military service.

The examiner is asked to express opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the disorder found is causally related to 
event(s) in service.

The term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

The Veteran should be properly notified 
of the examination and of the 
consequences of his failure to appear.  
The claims file and a copy of this remand 
must be made available to the examiner 
and the examiner should indicate in 
his/her report that these records were 
reviewed.  All clinical observations and 
findings should be reported in detail.  
Any indicated tests, including X-rays if 
indicated, should be accomplished.

4. After the record development is 
completed, schedule the Veteran for a VA 
orthopedic examination with a different 
examiner than the examiner from the 
October 2009 examination of his lumbar 
spine and ascertain the nature and 
etiology of all disorders that may be 
present.  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly 
service treatment records and offer 
comments and an opinion as to whether the 
Veteran has a back disorder that is 
causally or etiologically related to 
symptomatology shown in the Veteran's 
service treatment records in September 
1985, and June 1987, or to any other 
documented incident of military service.

The examiner is asked to express opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the disorder found is causally related to 
event(s) in service.

The term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

The Veteran should be properly notified 
of the examination and of the 
consequences of his failure to appear.  
The claims file and a copy of this remand 
must be made available to the examiner 
and the examiner should indicate in 
his/her report that these records were 
reviewed.  All clinical observations and 
findings should be reported in detail.  
Any indicated tests, including X-rays if 
indicated, should be accomplished.

5. After the record development is 
completed, schedule the Veteran for a VA 
examination with a different examiner 
than the examiner from the October 2009 
and ascertain the nature and etiology of 
all sinus disorders that may be present.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records and offer comments and 
an opinion as to whether the Veteran has 
a sinus disorder that is causally or 
etiologically related to symptomatology 
shown in the Veteran's service treatment 
records in February 1985, or to any other 
documented incident of military service.

The examiner is asked to express opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the disorder found is causally related to 
event(s) in service.

The term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

The Veteran should be properly notified 
of the examination and of the 
consequences of his failure to appear.  
The claims file and a copy of this remand 
must be made available to the examiner 
and the examiner should indicate in 
his/her report that these records were 
reviewed.  All clinical observations and 
findings should be reported in detail.  
Any indicated tests, including X-rays if 
indicated, should be accomplished.

6. After the development requested has 
been completed, adjudicate the claims.  
If any benefit sought remains denied, 
furnished the Veteran a supplemental 
statement of the case and return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

